United States Court of Appeals
                     For the First Circuit


No. 06-2216


                    UNITED STATES OF AMERICA,

                           Appellant,

                               v.

                        TALMUS R. TAYLOR,

                      Defendant, Appellee.



                          ERRATA SHEET


     The opinion of this Court issued on August 17, 2007, is
amended as follows:


     On page 11, delete footnote 1 and renumber the remaining
     footnotes accordingly.